EXHIBIT 10.2

 

EASYLINK SERVICES CORPORATION

AMENDED AND RESTATED PROMISSORY NOTE

 

$10,975,082

  Effective: September 1, 2003

 

FOR VALUE RECEIVED EASYLINK SERVICES CORPORATION, a Delaware corporation
(“Company”), promises to pay to PTEK HOLDINGS, INC. (“Holder”), or its
registered assigns, the principal sum of TEN MILLION NINE HUNDRED SEVENTY-FIVE
THOUSAND EIGHTY-TWO and 00/100 DOLLARS ($10,975,082), or such lesser amount as
shall equal the outstanding principal amount hereof, together with interest from
September 1, 2003 on the unpaid principal balance at the rates specified herein,
payable as provided herein.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 

1.     Definitions. As used in this Note, the following capitalized terms have
the following meanings:

 

“Acquired Debt” means, with respect to any specified Person, Indebtedness of any
other Person existing at the time such other Person merges with or into or
becomes a Subsidiary of such specified Person, or Indebtedness incurred by such
Person in connection with the acquisition of assets, including Indebtedness
incurred in connection with such other Person merging with or into or becoming a
Subsidiary of such specified Person or the acquisition of such assets, as the
case may be.

 

“Affiliate,” with respect to any Person, means (i) any director, officer or
employee of such Person, (ii) any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such Person, and
(iii) any Person beneficially owning or holding 5% or more of any class of
voting securities of such Person or any corporation of which such Person
beneficially owns or holds, in the aggregate, 5% or more of any class of voting
securities. The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. The term “Affiliate,” when used herein without reference to any
Person shall mean an Affiliate of Company.

 

“Bankruptcy Law” shall mean Title 11, U.S. Code or any similar federal, state or
foreign bankruptcy, insolvency or similar law.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.



--------------------------------------------------------------------------------

“Capital Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at the time any determination thereof is to be made
shall be the amount of the liability in respect of a capital lease that would at
such time be so required to be capitalized on a balance sheet in accordance with
GAAP.

 

“Custodian” shall mean any custodian, receiver, trustee, assignee, sequester,
liquidator or similar official under any Bankruptcy Law.

 

“Event of Default” has the meaning given in Section 6 hereof.

 

“Existing Debt” has the meaning given in Section 3(b) hereof.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)     to purchase such indebtedness or obligation or any property constituting
security therefor;

 

(b)     to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

(c)     to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

 

(d)     otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Holder” shall mean the Person specified in the introductory paragraph of this
Note or any Person who shall at the time be the registered holder of this Note.

 

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

-2-



--------------------------------------------------------------------------------

(a)     its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;

 

(b)     its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);

 

(c)     all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases;

 

(d)     all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

 

(e)     all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

 

(f)     Swaps of such Person; and

 

(g)     any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person.

 

“Material Subsidiary” means any Subsidiary of Company which at the date of
determination is a “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X under the Securities Act and the Exchange Act (as such Regulation
is in effect on the date hereof).

 

“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by Company to Holder of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of this Note and the other Operative Agreements,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et

 

-3-



--------------------------------------------------------------------------------

seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.

 

“Operative Agreements” shall mean the Settlement Agreement, the Security
Documents, and any and all agreements and documents to be executed and delivered
in connection therewith.

 

“Original Note” shall mean that certain Promissory Note in the original stated
principal amount of $35,000,000 and dated as of January 31, 2001, issued by
Swift Telecommunications, Inc. in favor of AT&T Corp., as amended, restated and
replaced by that certain Amended and Restated Promissory Note in the original
stated principal amount of $35,000,000 and dated as of January 31, 2001, issued
by EasyLink (under the name Mail.com, Inc.), as further amended, restated and
modified by that certain Promissory Note in the original principal amount of
$10,000,000 and dated effective as of June 1, 2001, issued by EasyLink.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

 

“Purchase Money Indebtedness” means

 

(a)     Indebtedness of the Company or any Wholly-Owned Subsidiary incurred
(within 180 days of such purchase) to finance the purchase of any assets
(including the purchase of equity interests of Persons that are not Affiliates
of the Company) of the Company or any Wholly-Owned Subsidiary, provided that the
amount of Indebtedness thereunder does not exceed 100% of the purchase cost of
such assets; or

 

(b)     Indebtedness of the Company or any Wholly-Owned Subsidiary which
refinances indebtedness referred to in clause (a) of this definition, provided
that such refinancing satisfies the proviso of such clause (a).

 

“Settlement Agreement” shall mean that certain Settlement Agreement dated as of
October 20, 2003 by and among Holder, the Company and AT&T Corp.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if a 50%
or more interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the

 

-4-



--------------------------------------------------------------------------------

context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of Company.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100 %) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time; provided that in the
event that the Company or its other Wholly-Owned Subsidiaries do not own one
hundred percent (100%) of the equity interests of a Subsidiary, but the only
other shareholders of such Subsidiary are Affiliates, employees, officers and/or
directors of the Company or another Wholly-Owned Subsidiary, then such
Subsidiary shall be deemed a Wholly-Owned Subsidiary for purposes of this
Agreement.

 

2.     Interest. The unpaid principal balance hereof shall bear interest at a
rate equal to 12% per annum. The late payment interest rate (which will be
applicable during any period in which an Event of Default exists or in the event
of a late payment) shall be at 300 basis points (that is, 3%) higher than the
rate that would be applicable if there were no Event of Default or late payment.

 

3.     Scheduled Installments of Principal and Interest.

 

(a)     Principal of and interest on this Note shall be payable quarterly in
cash commencing December 1, 2003 and on the first Business Day of each March,
June, September and December thereafter in accordance with the payment schedule
attached hereto as Schedule A. Each quarterly payment shall be applied first to
repay accrued and unpaid interest on the Note and then to reduce the outstanding
principal balance of the Note. Notwithstanding anything to the contrary herein
or on Schedule A, all unpaid principal of and accrued but unpaid interest on the
Note shall be paid in full by June 1, 2006.

 

(b)     EasyLink shall not make any optional prepayment of principal of or
interest on any of the notes restructured as of June 1, 2001 and issued to its
equipment lessors or to

 

-5-



--------------------------------------------------------------------------------

George Abi Zeid, or the 10% senior convertible notes or 7% Subordinated
Convertible Debentures outstanding as of the date of issuance hereof
(collectively, the “Existing Debt”) unless EasyLink simultaneously offers to the
Holder to make a payment of principal of and/or interest on the Note in an
amount proportionate to the amount of underlying debt to such other creditors on
the same terms and conditions.

 

4.     Optional Prepayments. At any time and from time to time, the Company may
prepay at its option all or any part of the Note and accrued interest thereon.
Partial prepayments of principal shall be applied in inverse order of maturity;
accordingly, the quarterly payments of $800,000 provided in Schedule A shall not
be reduced after giving effect to such partial prepayments unless and until the
remaining outstanding amount of principal of and accrued but unpaid interest on
the Note is less than $800,000.

 

5.     Representations and Warranties of Company. The Company hereby represents
and warrants to the Holder that:

 

(a)     This Note, when issued, sold and delivered for the consideration
provided for herein, will be duly and validly issued, fully paid and
nonassessable.

 

(b)     The offer and sale of this Note solely to Holder is exempt from the
registration and prospectus delivery requirements of the Securities Act of 1933,
as amended (the “Securities Act”) and the securities registration and
qualification requirements of the currently effective provisions of the
securities laws of all applicable states.

 

(c)     The Company has the requisite corporate power and authority to execute
and deliver this Note and to consummate the transactions contemplated hereby.
The execution and delivery by the Company of this Note, and the consummation by
the Company of the transactions contemplated hereby, have been duly authorized
by all necessary corporate action on the part of the Company. This Note has been
duly executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and to general principles of equity.

 

6. Events of Default. An “Event of Default” shall exist if any of the following
conditions or events shall occur and be continuing:

 

(a)     Company defaults in the payment of any interest on the Note when the
same becomes due and payable and the default continues for a period of 30 days;
or

 

(b)     Company defaults in the payment of any principal or premium, if any, on
the Note when the same becomes due and payable, whether at maturity or
otherwise; or

 

(c)     Company breaches in any material respect any representation or warranty
contained in this Note or the any of the Operative Agreements, or fails to
observe or perform any other covenant or agreement contained in this Note or the
Operative Agreements required

 

-6-



--------------------------------------------------------------------------------

to be performed by it, and such breach is not cured or such failure continues
for a period of 60 days after the receipt of written notice by Company from the
Holder stating that such notice is a “Notice of Default”; provided, however,
that failure by the Company to observe or perform the terms and provisions of
Section 8 of the Settlement Agreement shall be an Event of Default if such
failure to observe or perform the terms and provisions of said Section 8
continues for a period of 10 days after the receipt of written notice by the
Company from the Holder stating that such notice is a “Notice of Default”; or

 

(d)     a default under any credit agreement, mortgage, indenture or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness for money borrowed by Company or any Material Subsidiary (or
the payment of which is Guaranteed by Company or any of Company’s Material
Subsidiaries), whether such Indebtedness or Guarantee exists on the date of this
Agreement or is created hereafter, which default (i) is caused by a failure to
pay when due any principal of or interest on such Indebtedness within the grace
period, if any, provided for in such Indebtedness (which failure continues
beyond any applicable grace period) (a “Payment Default”) or (ii) results in the
acceleration of such Indebtedness prior to its express maturity (without such
acceleration being rescinded or annulled) and, in each case, the principal
amount of such Indebtedness, together with the principal amount of any other
such Indebtedness under which there is a Payment Default or the maturity of
which has been so accelerated, aggregates $15,000,000 or more and after written
receipt by Company from the Holder stating that such notice is a “Notice of
Default”; or

 

(e)     a final, non-appealable judgment or final non-appealable judgments
(other than any judgment as to which a reputable insurance company has accepted
full liability) for the payment of money are entered by a court or courts of
competent jurisdiction against Company or any Material Subsidiary and remain
unstayed, unbonded or undischarged for a period (during which execution shall
not be effectively stayed) of 60 days, provided that the aggregate of all such
judgments exceeds $5,000,000; or

 

(f)     Company or any Material Subsidiary pursuant to or within the meaning of
any Bankruptcy Law: (i) commences a voluntary case or proceeding; or (ii)
consents to the entry of an order for relief against such company or any
Material Subsidiary in an involuntary case or proceeding; or (iii) consents to
the appointment of a Custodian of such company or any Material Subsidiary or for
all or any substantial part of its property; or (iv) makes a general assignment
for the benefit of its creditors; or (v) take corporate or similar action to
effect any of the foregoing; or

 

(g)     a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (i) is for relief against Company or any Material
Subsidiary in an involuntary case or proceeding; or (ii) appoints a Custodian of
such company or any Material Subsidiary or for all or any substantial part of
the property of such company or any Material Subsidiary; or (iii) orders the
liquidation of such company or any Material Subsidiary; and in each case
referred to in this subsection (g) the order or decree remains unstayed and in
effect for 60 days.

 

-7-



--------------------------------------------------------------------------------

7.     Rights of Holder upon Default.

 

(a)     If an Event of Default with respect to Company described in Section 6(f)
or (g) has occurred (other than an Event of Default described in clause (i) of
Section 6(f) or described in clause (v) of Section 6(f) by virtue of the fact
that such clause encompasses clause (i) of Section 6(f)), the Note then
outstanding shall automatically become immediately due and payable. If any other
Event of Default has occurred and is continuing, the Holder may at any time at
its option, by notice or notices to Company, declare the Note to be immediately
due and payable.

 

(b)     Notwithstanding the foregoing, if any Event of Default described in
Section 6 (d) has occurred and is continuing and the Payment Default giving rise
to such Event of Default is cured or the acceleration giving rise to such Event
of Default is annulled or rescinded within 30 days after receipt of written
notice of such Event of Default by Company from the Holder of the Note stating
that such notice is a “Notice of Default,” then such Event of Default and any
declaration under Section 7 (a) above shall be deemed automatically annulled and
rescinded. Upon the Note becoming due and payable under Section 7, whether
automatically or by declaration, the Note will forthwith mature and the entire
unpaid principal amount hereof, plus all accrued and unpaid interest thereon,
shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.

 

(c)     If any Default or Event of Default has occurred and is continuing, and
irrespective of whether the Note has become or has been declared immediately due
and payable under Section 7, the holder of the Note at the time outstanding may
proceed to protect and enforce its rights by an action at law, suit in equity or
other appropriate proceeding, whether for the specific performance of any
agreement contained herein or in the Operative Agreements, or for an injunction
against a violation of any of the terms hereof or thereof, or in aid of the
exercise of any power granted hereby or thereby or by law or otherwise.

 

8.     Representations and Warranties of Holder. By its acceptance of this Note,
the Holder hereby represents and warrants that the Holder is aware of Company’s
business affairs and financial condition, and has acquired information about
Company sufficient to reach an informed and knowledgeable decision to acquire
this Note. The Holder is acquiring this Note for its own account for investment
purposes only and not with a view to, or for the resale in connection with, any
“distribution” thereof in violation of the Act.

 

9.     Indebtedness.

 

Without the consent of Holder, the Company shall not, nor shall it permit any of
its Wholly-Owned Subsidiaries to, create, incur, issue, assume, guarantee or
otherwise become liable with respect to (collectively, “incur”) any Indebtedness
(including Acquired Debt) that is pari passu in right of payment with this Note.
The foregoing limitation on the incurrence of Indebtedness will not apply to any
of the following incurrences of Indebtedness (without duplication):

 

(a)     Indebtedness evidenced by this Note;

 

-8-



--------------------------------------------------------------------------------

(b)     Up to $80 million aggregate principal amount of Indebtedness (other than
this Note) that is by its terms pari passu in right of payment with this Note
(but such pari passu right of payment shall not apply to the security interests
securing this Note);

 

(c)     Indebtedness that is by its terms subordinated to this Note;

 

(d)     Existing Indebtedness (other than this Note but including the
restructure notes issued contemporaneously with the Original Note);

 

(e)     Acquired Debt of a Person incurred prior to the date upon which such
Person was acquired by the Company and its Wholly-Owned Subsidiaries (excluding
Indebtedness incurred by such entity other than in the ordinary course of its
business in connection with, or in contemplation of, such entity being so
acquired);

 

(f)     the incurrence of Purchase Money Indebtedness by the Company and its
Wholly-Owned Subsidiaries in an amount not to exceed the cost of construction,
acquisition or improvement of assets used in any business of the Company and its
Subsidiaries;

 

(g)     Swaps of the Company and its Wholly-Owned Subsidiaries covering
Indebtedness of the Company and its Wholly-Owned Subsidiaries to the extent the
notional principal amount of such Swap does not exceed the principal amount of
the Indebtedness to which such Swap relates;

 

(h)     Indebtedness of the Company and its Wholly-Owned Subsidiaries incurred
in the ordinary course of business in respect of performance bonds or letters of
credit of the Company and its Wholly-Owned Subsidiaries or surety bonds provided
by the Company and its Wholly-Owned Subsidiaries;

 

(i)     the incurrence by the Company and its Wholly-Owned Subsidiaries of
Indebtedness issued in exchange for, or the proceeds of which are used to
extend, refinance, renew, replace, substitute or refund in whole or in part
Indebtedness permitted to be incurred under clauses (a), (b), (d), (e), (f) or
(g) above (“Refinancing Indebtedness”); provided, however, that: (A) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount and accrued interest of the Indebtedness so extended, refinanced,
renewed, replaced, substituted or refunded and any premiums payable and
reasonable fees, expenses, commissions and costs in connection therewith; (B)
the terms, provisions and conditions of such Refinancing Indebtedness, taken as
a whole, shall not be materially more burdensome to the Company than the terms,
provisions and conditions of the Indebtedness so extended, refinanced, renewed,
replaced, substituted or refunded or would otherwise adversely affect the
ability of the Company to pay or perform its obligations hereunder or otherwise
materially adversely affect the rights of the Holder under any of the Operative
Agreements; and (C) the Refinancing Indebtedness shall have a final maturity
later than, and a Weighted Average Life to Maturity equal to or greater than,
the final maturity and Weighted Average Life to Maturity, respectively, of the
Indebtedness being extended, refinanced, renewed, replaced or refunded (a
“Permitted Refinancing”); or

 

-9-



--------------------------------------------------------------------------------

(j)     Indebtedness under Capital Lease Obligations of the Company and its
Wholly-Owned Subsidiaries.

 

For purposes of determining compliance with this Section 9, in the event that an
item of Indebtedness meets the criteria of more than one of the categories
described in clauses (a) through (j) above or is permitted to be incurred
pursuant to the first sentence of this Section 9 and also meets the criteria of
one or more of the categories described in clauses (a) through (j) above, the
Company shall, in its sole discretion, classify such item of Indebtedness in any
manner that complies with this Section 9 and may from time to time reclassify
such item of Indebtedness in any manner in which such item could be incurred at
the time of such reclassification. Accrual of interest and the accretion of
accreted value will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 9.

 

10.     Security. This Note is entitled to the benefits of the Security
Documents pursuant to which Company and certain of its Affiliates have granted
liens to secure the obligations hereunder. Notwithstanding anything to the
contrary contained in the Security Documents, Holder agrees that Company and its
Affiliates has or may grant a senior lien on accounts receivable to secure a
working capital loan of up to $3,000,000 (the “Working Capital Loan”), provided
that such working capital loan cannot be used to prepay any of the Existing
Debt. Holder agrees that the liens and security interests contained in the
Security Documents shall be subordinate to the liens and security interests on
accounts receivable securing the Working Capital Loan, and Holder shall enter
into such customary agreements with the lender under the Working Capital Loan as
such lender may reasonably request in order to facilitate such loan.

 

11.     Successors and Assigns. Subject to the restrictions on transfer
described in Sections 13 below, the rights and obligations of Company and Holder
of this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

12.     Waiver and Amendment. Any provision of this Note may be amended, waived
or modified only upon the written consent of Company and Holder.

 

13.     Assignment by Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by Company without the prior written consent of
Holder except in connection with an assignment in whole to a successor
corporation to Company in connection with a reincorporation of Company in
another state of the United States. The Holder of this Note may assign this
Note, in whole or in part, at any time without the prior consent of the Company.

 

14.     Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or by recognized overnight courier or personal delivery at the
respective addresses of the parties as set forth in the Settlement Agreement or
on the register maintained by Company. Any party hereto may by notice so given
change its address for future notice hereunder. Notice shall conclusively be
deemed to have been given when received.

 

-10-



--------------------------------------------------------------------------------

15.     Payment. Payment shall be made in lawful tender of the United States.

 

16.     Expenses; Waivers. If action is instituted to collect this Note, Company
promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
Company hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument.

 

17.     No Impairment. The Company will not, by amendment of its Articles and/or
Certificate of Incorporation or Bylaws, or through reorganization,
consolidation, merger, dissolution, issue or sale of securities, sale of assets
or any other voluntary action, willfully avoid or seek to avoid the observance
or performance of any of the terms of this Note, but will at all times and in
good faith assist in the carrying out of all such terms and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the holder under this Note against wrongful impairment.

 

18.     Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of the Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

19.     Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflicts of law provisions of the
State of New York, or of any other state.

 

20.     No Novation. This Amended and Restated Promissory Note amends and
restates in its entirety the Original Note, and is made in substitution of the
Original Note, and not in satisfaction of the Original Note. This Amended and
Restated Promissory Note shall not be deemed to constitute a novation.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
first written above.

 

 

EASYLINK SERVICES CORPORATION,

a Delaware corporation

 

By:

/s/ Gerald Gorman

--------------------------------------------------------------------------------

Name: Gerald Gorman

Title:   Chairman

 

-12-



--------------------------------------------------------------------------------

Schedule A

 

Payment Schedule

--------------------------------------------------------------------------------

Payment Date

--------------------------------------------------------------------------------

 

Principal Payment

--------------------------------------------------------------------------------

 

Interest Payment

--------------------------------------------------------------------------------

 

Total Payment

Amount

--------------------------------------------------------------------------------

1-Dec-03

  $   470,747.48   $329,252.52   $        800,000

1-Mar-04

  $   484,869.90   $315,130.10   $        800,000

1-Jun-04

  $   499,416.00   $300,584.00   $        800,000

1-Sep-04

  $   514,398.48   $285,601.52   $        800,000

1-Dec-04

  $   529,830.44   $270,169.56   $        800,000

1-Mar-05

  $   545,725.35   $254,274.65   $        800,000

1-Jun-05

  $   562,097.11   $237,902.89   $        800,000

1-Sep-05

  $   578,960.02   $221,039.98   $        800,000

1-Dec-05

  $   596,328.82   $203,671.18   $        800,000

1-Mar-06

  $   614,218.69   $185,781.31   $        800,000

1-Jun-06

  $5,578,491.70   $167,354.75   $5,745,846.45